Holcomb, J.
The law of this case was settled by decision on a former appeal from a judgment dismissing the action upon sustaining a demurrer to the complaint. Greenius v. American Surety Co., 92 Wash. 401, 159 Pac. 384.
It was there determined that the complaint alleged a cause of action against the surety of Moore as constable, acting virtute officii in making an arrest without warrant after a felony had been committed and he had no reasonable grounds of belief that the party arrested had committed the felony, and the party arrested had not, in fact, committed it. The jury found the facts in favor of respondents, and there is ample and competent evidence shown in the record to sustain the allegations of the complaint, including the fact that Moore made the arrest as a constable of the county.
Regardless of his declaration of authority as constable, made at the time of the arrest outside the corporate limits of the town where he held office as marshal, we are of the opinion that, where one holds two offices of the same nature, *468each within separate territorial jurisdictions, when he steps out of one territorial limit into the other, in which he holds official authority, and performs an act of official nature in the latter consistent with his official authority there, it will be'presumed in law that he assumed to act as thé officer of the territorial jurisdiction wherein he attempted to act, and not otherwise.
We find no error, and the judgment is affirmed.
Ellis, C. J., Chadwick, Morris, and Mount, JJ., concur.